DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    JAMES M. RUDNICK, STEVEN M. LEONI and PETER ROSEN,
                        Appellants,

                                    v.

              BBX CAPITAL ASSET MANAGEMENT, LLC,
                  a Florida limited liability company,
                               Appellee.

                              No. 4D20-645

                          [January 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 13-
016408(09).

  Kris B. Robinson of Robinson, Kennon & Kendron, P.A., Lake City, for
appellants.

  Jerry D. Tamayo of Tripp Scott P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.